                                    Case 4:20-cv-04949-HSG Document 9 Filed 09/21/20 Page 1 of 2



                                  WEIL, GOTSHAL & MANGES LLP              KELLER BENVENUTTI KIM LLP
                              1
                                  Theodore E. Tsekerides (pro hac vice)   Tobias S. Keller (#151445)
                              2   (theodore.tsekerides@weil.com)          (tkeller@kbkllp.com)
                                  Richard W. Slack (pro hac vice)         Peter J. Benvenutti (#60566)
                              3   (richard.slack@weil.com)                (pbenvenutti@kbkllp.com)
                                  Jessica Liou (pro hac vice)             Jane Kim (#298192)
                              4   (jessica.liou@weil.com)                 (jkim@kbkllp.com)
                              5   Matthew Goren (pro hac vice)            650 California Street, Suite 1900
                                  (matthew.goren@weil.com)                San Francisco, CA 94108
                              6   767 Fifth Avenue                        Tel: (415) 496-6723
                                  New York, NY 10153-0119                 Fax: (415) 636-9251
                              7   Tel: 212 310 8000
                                  Fax: 212 310 8007
                              8
                                  Attorneys for Debtors and
                              9
                                  Reorganized Debtors
                             10

                             11                             UNITED STATES DISTRICT COURT
                                                          NORTHERN DISTRICT OF CALIFORNIA
                             12                                  OAKLAND DIVISION
Weil, Gotshal & Manges LLP




                                  CANYON CAPITAL ADVISORS LLC,            Case No. 20-cv-04949-HSG
 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14                        Appellant,         Bankruptcy Case No 19-30088 (DM)
                             15          v.                               ORDER RESCHEDULING HEARING ON
                                                                          REORGANIZED DEBTORS’ MOTION TO
                             16                                           DISMISS
                                  PG&E CORPORATION, et al.,
                             17
                                                       Appellees.
                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                                  ORDER RESCHEDULING                                        Case No. 20-cv-04949-HSG
                                  HEARING ON MOTION TO DISMISS
                                       Case 4:20-cv-04949-HSG Document 9 Filed 09/21/20 Page 2 of 2



                              1                    WHEREAS, PG&E Corporation and Pacific Gas and Electric Company, as

                              2   debtors (collectively, the “Debtors,” and as reorganized pursuant to the Plan1, the “Reorganized

                              3   Debtors”) filed the Reorganized Debtors’ Motion to Dismiss Appeal By Canyon Capital

                              4   Advisors LLC (the “Motion to Dismiss”) [Dkt. No. 6], on September 11, 2020;

                              5                    WHEREAS, the Motion to Dismiss is currently set to be heard on December 3,

                              6   2020 [Dkt. No. 6], and Canyon Capital Advisors LLC (“Appellant”) must file any response to

                              7   the Motion to Dismiss by September 25, 2020, and the Reorganized Debtors must file any reply

                              8   to Appellant’s response by October 2, 2020 [Dkt. No. 6];

                              9                    WHEREAS, on September 16, 2020, the Reorganized Debtors filed the

                             10   Administrative Motion of Reorganized Debtors to Reschedule Hearing on Motion to Dismiss (the

                             11   “Motion”) requesting that the hearing on the Motion to Dismiss be set for October 29, 2020;

                             12                    For the reasons set out above and in the Motion, and good cause appearing
Weil, Gotshal & Manges LLP




                                  therefor,
 New York, NY 10153-0119




                             13
                                                   IT IS ORDERED:
      767 Fifth Avenue




                             14

                             15                    1.     The Motion to Dismiss will be heard on October 29, 2020 at 2:00 p.m.

                             16   (Pacific Time).

                             17                    2.     The times for Appellant to file a response and for the Reorganized Debtors

                             18   to file a reply remain unchanged.

                             19
                                  Dated: September 21, 2020
                             20
                                                                            The Honorable Haywood S. Gilliam, Jr.
                             21
                                                                            United States District Judge
                             22

                             23

                             24

                             25

                             26

                             27
                                  1
                                      Capitalized terms not defined herein shall have the meanings ascribed to them in the Motion
                             28
                                  ORDER RESCHEDULING                                                     Case No. 20-cv-04949-HSG
                                  HEARING ON MOTION TO DISMISS
                                                                                   1
